Exhibit 10.2
 
 
SHARES FOR DEBT AGREEMENT


This agreement is made and entered into as of November 01, 2010, by and between
HEARTLAND, INC., a Maryland corporation, whose address is 1005 North 19th
Street, Middlesboro, Kentucky 40965, (“Company”), and, GARY LEE (“Creditor Gary
Lee”) and LEE HOLDING COMPANY, L.P. (“Creditor Lee Holding Company, L.P.”) with
offices at P.O. Box 23580, Middleboro, Kentucky 40965 (collectively Creditor
Gary Lee and Creditor Terry Lee, "Creditors");


WHEREAS,


A.     Creditor Lee Holding Company, L.P., General Partner Terry Lee is an
officer and director of Company and the Creditors have provided credit to the
Company, and at the Company's request;


B.     the Company is indebted to the Creditors in the aggregate amount of
U.S.    $3,108,481.18 as of October 1, 2010, (the "Debt"); and


C.     the Company has agreed to issue to the Creditors and the Creditors have
agreed to accept 11,111,112 (5,555,556 each) restricted shares of the Company's
common stock as partial settlement of the Debt;


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties to this agreement (collectively,
"parties" and individually a "party") agree as follows:


1.     The Company agrees to issue to the Creditor Gary Lee, and the Creditor
Gary Lee agrees to accept, 5,555,556 restricted shares of the Company's common
stock (the "Shares") as partial payment of the Debt, leaving the balance owed
from Company to Creditor Gary Lee as of October 2, 2010 at $554,240.59.


2.     The Company agrees to issue to the Creditor Lee Holding Company, L.P.,
and the Creditor Lee Holding Company, L.P. agrees to accept, 5,555,556
restricted shares of the Company's common stock (the "Shares") as partial
payment of the Debt, leaving the balance owed from Company to Creditor Lee
Holding Company, L.P. as of October 2, 2010 at $554,240.59
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
3.     Upon issuance of the Shares to the Creditors hereby, the Company for
itself and its past and present agents, executors, administrators, trustees,
partners, representatives, controlled entities and affiliates, successors and
assigns, ratifies that the Company remains indebted the Creditors in the
aggregate amount of $1,108,481.18 pursuant to the terms of the two (2)
promissory notes attached hereto as Exhibit “A” and “B” that remain in full
force and effect.


4.     This Agreement shall in all respects be interpreted, enforced and
governed under the laws of the Commonwealth of Kentucky. The language and all
parts of this agreement shall be in all cases construed as a whole according to
its very meaning and not strictly for or against any individual party.


5.     Representations and Warranties of the Creditors. The Creditors hereby
represents and warrants to the Company that:


5.1           The Creditors have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares.


5.2           The Creditors acknowledge that the certificates for the Shares
will contain a legend substantially as follows:


 
THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT").  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW
TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, TRANSFERRED, MADE SUBJECT TO A
SECURITY INTEREST, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS AND
UNTIL REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AS AMENDED, OR
EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER SUCH ACT.

 
The Creditors further acknowledge that a stop transfer order will be placed upon
the certificates for the securities in accordance with the Securities Act of
1933, as amended (the “Act”).  The Creditors further acknowledge that the
Company is under no obligation to aid the undersigned in obtaining any exemption
from registration requirements.


5.3           The Creditors represents that they are “accredited investors” as
that term is defined under the Act.


5.4           The Creditors expressly acknowledges and agrees that the Company
is relying upon the representations contained herein.




 
2

--------------------------------------------------------------------------------

 


6.   Representations and Warranties of the Company. The Company hereby
represents and warrants to Creditors that:


6.1   Organization,   Good   Standing   and   Qualification.   The   Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Maryland and has all requisite corporate power and
authority to carry on its business. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure so to
qualify would have a material adverse effect on its business or properties.


6.2   Authorization.   All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and   delivery of this Agreement, the performance of all obligations of the
Company hereunder and thereunder and the authorization, issuance and delivery of
the shares of Common Stock at Closing has been taken or will be taken prior to
the Closing.


6.3 Valid Issuance of Shares.  The shares of Common Stock, when issued, sold and
delivered in accordance with the terms hereof for the consideration expressed
herein, will be duly and validly issued, fully paid and nonassessable and free
of restrictions on transfer other than restrictions on transfer under applicable
federal and state securities laws.


7.     The parties shall hereafter execute all documents and do all that is
necessary, convenient or desirable in the reasonable opinion of the other party
to effect the provisions of this agreement.


8.     For the convenience of the parties to this agreement, this document may
be executed by facsimile signatures and in counterparts which shall together
constitute the agreement of the parties as one and the same instrument. It is
the intent of the parties that a copy of this agreement signed by any party
shall be fully enforceable against that party.


9.     Should any provision of this agreement be declared or determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and, in lieu of such illegal or invalid
provision, there shall be added a provision as similar in terms and amount to
such illegal or invalid provision as may be possible and, if such illegal or
invalid provision cannot be so modified, then it shall be deemed not to be a
part of this agreement.




 
3

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF the parties have executed this agreement as of the date first
above written.
 
 
 
 
HEARTLAND, INC.
                  By Thomas C. Miller          Its Vice President              
                                 
/s/Gary Lee
   
/s/
 
Gary Lee  
   
Lee Holding Company, L.P.
 
 
   
 
 


 
 
 
 
 
 
 
 
4
